Case 2:20-cv-08035-SVW-JPR Document 160-32 Filed 05/18/21 Page 1 of 2 Page ID
                                 #:3728




                       Exhibit 27
Case 2:20-cv-08035-SVW-JPR Document 160-32 Filed 05/18/21 Page 2 of 2 Page ID
                                 Tuesday,
                                  #:3729 October 30, 2018 at 10:48:22 AM Pacific Daylight Time

Subject:            Fwd: Smart   King Board Meeting Minutes
Date:               Saturday, October 27, 2018 at 13:33:02 Pacific Daylight Time
From:              Jarret Johnson
 To:                Henry Liu
 Attachments: Minutes of Board            Meeting of Smart King Ltd. (09.21.2018).pdf
Here   are   the minutes that contain the     language you asked for about WARN.
Get Outlook for iOS



wonneneene   Forwarded message   ----------




From: "Jarret Johnson" <jarret.johnson@ff.com>
Date: Tue, Oct 9, 2018 at 2:04 PM -0700
Subject: Smart King Board Meeting Minutes
To: “Jerry Wang" <Jerry.Wang@ff.com>, "Henry Liu"
                                                <henry.liu@ff.com>, "Chaoying Deng" <Chaoying.Deng@ff.com>,
"Nick Sampson"<Nick@ff.com>, "Ruokun Jia" <Ruokun.Jia@ff.com>, "jamesxia@evergrande.com"
<jamesxia@evergrande.com>, "Jianjun Peng(FF China)" <jianjun.peng@ff.com>

Dear Members of the Board of Directors of Smart            King Ltd.:
Attached      please find a copy of the Minutes of the Meeting of the Board of Directors of Smart King Ltd. held
on   9/21/2018.

Regards,
Jarret Johnson
Assistant General Counsel, Transactions & Financial Services
Faraday Future
18455 S. Figueroa Street, Gardena, CA 90248
jarret.johnson@ff.com
(310) 503-1850




                                                                                                              Page 1 of 1

                                                                                                             HLIU008363
